Citation Nr: 1502782	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-13 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected orthopedic disabilities, to include a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.  The Board remanded the appeal in May 2014.


FINDING OF FACT

The Veteran's hypertension is not caused or aggravated by any service-connected orthopedic disability or disabilities, to include any knee disability, and is not related to service in any other way.


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to service-connected orthopedic disabilities, to include a left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in September 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, a statement from his treating VA physician, and identified private treatment records have been obtained.  The Veteran was provided VA examinations of his claimed hypertension in October 2009 and July 2014.  These examinations and their associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the July 2014 VA opinion and other outstanding VA medical records, and requesting in a June 2014 letter that the Veteran identify or submit any pertinent evidence not already of record, the AOJ substantially complied with the Board's May 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his June 2006 claim, January 2009 VA notice of disagreement, September 2009 statements, and January 2014 testimony before the Board, the Veteran asserts that his current hypertension is secondary to service-connected disabilities and, specifically, to his service-connected knee disabilities.  The Veteran has repeatedly asserted that he first had high blood pressure in the 1990s after having to elevate his legs for approximately four months following a knee surgery, and that he never had high blood pressure until he began experiencing excessive knee pain.  He has asserted that his blood pressure is higher when he is in severe pain.  He has further asserted that, prior to his knee problems in the 1990s, his blood pressure was always low.

The Veteran is currently service connected for right knee total arthroplasty, previously rated as medial meniscus tear and partial medial meniscectomy with anterior cruciate ligament laxity and arthritis; right foot stress fracture residuals with metatarsalgia; left knee arthritis with cartilage removal; lumbar spondylosis with grade I spondylolisthesis of L5 on S1, old compression fracture of T12 and L1 without progression; and pilonidal cystectomy residuals.

However, in this case the Veteran's claim must be denied.  

The most probative evidence as to whether there is a medical relationship between the Veteran's hypertension and any of his service-connected disabilities, including his knee disabilities, is the opinions contained in VA medical reports dated in October 2009 and July 2014.  

In October 2009, a VA examiner examined the Veteran, reviewed the record, and noted that the Veteran reported being diagnosed with hypertension in 1995 or 1996 after being put on bedrest for a knee condition for three months.  The Veteran reported that, before that time, he had never had high blood pressure, but that after this episode of high blood pressure he was diagnosed with hypertension.  The Veteran reported that his blood pressure varied with his pain level, and that he had pain in both knees and feet and constant back pain.  The VA examiner opined that the Veteran's blood pressure problems were not as likely as not related to his knee pain problems.  The examiner explained that, although pain could cause a temporary or transient increase in blood pressure, pain would not cause sustained elevated blood pressure or a diagnosis of hypertension.  The examiner noted that the Veteran's medical records reflected normal blood pressure in 1995 following the twisting injury to his left knee, and that his blood pressure was elevated on some clinic notes that noted a 0/10 pain scale.  The examiner concluded that the Veteran's hypertension was not due to or caused by his knee pain.

In July 2014, a VA examiner again examined the Veteran and reviewed the record, and noted the Veteran's contention that his high blood pressure began after being immobilized following a knee injury and having to keep his leg elevated.  At the time, the Veteran reported that his pain, and specifically his foot, knee, and back pain, was causing his hypertension to be worse.  The Veteran also reported that his blood pressure increased when his pain increased.  

After reviewing the records, the VA examiner noted that, while the Veteran contended that he was ordered to be immobilized following his 1995 surgery, the medical record did not reflect that he had been told to stay immobilized with his foot elevated for any period of months.  Rather, the clinical evidence showed that he was actually encouraged to stay generally active.  The examiner stated that it was entirely possible that the Veteran was told to elevate the leg when sitting or lying, as this was common, medically accepted, advice to prevent post-injury/post-operative swelling, and that this may well have come up when he had swelling and the question of clot had been raised, but that orders to stay immobile run contrary to good medical care as this actually increases the risk for clots.  The examiner stated that, for this reason, it is unlikely that that this advice was given by the orthopedic doctor, especially in light of the documentation of his encouragement to ambulate with a brace and then crutches, go to physical training, perform exercises, etc.  The examiner stated that, since the clinical notes reflected generally good progress, with no indication that the Veteran was being kept significantly immobile, it was not likely that immobilization was involved in his later diagnosis of elevated blood pressure or hypertension.  The examiner further stated that the available information did not indicate a diagnosis of hypertension consistent with VA standards until some years after the surgery, and noted that the Veteran was started on Lisinopril in March 1999 for his blood pressure as a result of systolic readings over 140.

The examiner explained that the Veteran's hypertension was primary or essential hypertension, which was statistically the most likely type of hypertension for him to have.  Citing medical authority, the examiner stated that pain was not considered a cause of hypertension, and that while the Veteran described periodic/cyclic elevations of blood pressure due to pain, these would represent exacerbations, rather than permanent aggravation, of hypertension. 

The October 2009 and July 2014 VA examiners therefore each essentially opined that, although pain and distress caused by the Veteran's service-connected orthopedic disabilities, including his knee disabilities, may cause acute elevations of blood pressure level, they were unlikely to have caused or permanently worsened his hypertension condition.  The Board finds such opinions to be persuasive.  The examiners were physicians who extensively reviewed and discussed the claims file in detail, examined the Veteran, and acknowledged and considered his reported history and contentions.  Both gave clear and persuasive explanations, which were based on medical principles and the facts contained in the record.  The bases of the opinions, furthermore, were consistent with the evidence of record, including February 1995 to January 1997 private treatment records regarding the Veteran's knee surgery and subsequent treatment, and 1999 VA records of initial treatment for hypertension.

Moreover, there is no competent and probative evidence, such as a medical opinion, that contradicts the VA examiners' medical opinions or otherwise substantively supports the Veteran's claim.  In this regard, the Veteran submitted a statement from his treating VA physician, dated in October 2009, that "acute pain will result in elevated blood pressure, however, I am not aware of chronic pain doing the same."  However, this statement is consistent with the opinions of the October 2009 and July 2014 VA examiners regarding acute pain causing acute elevation of blood pressure.  The statement does not suggest that the Veteran's pain would cause or aggravate his medical condition of hypertension; rather, the statement appears to suggest the opposite, as the physician stated that he was "not aware of chronic pain" elevating blood pressure.  

The Board acknowledges the Veteran's own assertions that his hypertension is caused or aggravated by the pain from his service-connected orthopedic disabilities.  However, he is not competent to make such a determination, which is medical in nature and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, even if the Veteran were somewhat competent to make any such determination, the Board would find it to be heavily outweighed by the expert opinions of the VA examining physicians, which the Board finds to be persuasive for the reasons discussed above.

Finally, while, as noted above, the Veteran has repeatedly asserted that his hypertension began in the 1990s following his increased knee pain and problems, in his April 2011 substantive appeal, he asserted that he had "been treated for high blood pressure since leaving the service."  In addition to the fact that this statement directly contradicts the Veteran's multiple other written statements and testimony before the Board, the medical record does not support the statement.  Service treatment records reflect no hypertension, and post-service treatment records reflect no treatment, diagnoses, or findings related to hypertension until the 1990s, which was acknowledged by the VA examiners in reviewing the record.  Thus, the Board finds the Veteran's April 2011 statement not to be credible, and that his hypertension did not begin until more than 20 years after his service from July 1971 to July 1974.  Therefore, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disabilities do not apply in this case.  The record does not reflect, and the Veteran has not asserted, any other way in which his hypertension might be directly related to service.

Therefore, the evidence weighs against a finding that hypertension is caused or aggravated by any service-connected orthopedic disability or disabilities, to include a knee disability, or related to service in any other way.  Accordingly, service connection for hypertension must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hypertension as secondary to service-connected orthopedic disabilities, to include a left knee disability, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


